Citation Nr: 1621961	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-39 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary service-connected knee disabilities.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

3.  Entitlement to a rating in excess of 10 percent for apophysitis of the left patellar tendon with chondromalacia of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to October 1983.  The Veteran also served in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When this case was before the Board in May 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran requested a Board hearing in his September 2010 VA Form 9.  The hearing was scheduled in December 2013, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

The Veteran submitted a statement in August 2015 requested more time to get help with the appeal process.  The Veteran explained that he did not have any advocate or lawyer look over his case, and he was unaware that you could have a representative or lawyer.  He continued to disagree with the RO's decision and wanted to appeal.  A review of the Veteran's claims file shows that the Veteran has been represented by the American Legion since August 2008.  The American Legion provided a 646 Form in August 2015 and also submitted an informal hearing presentation in April 2016.  As the Veteran has been represented for several years, the Board finds that further adjudication of the Veteran's claim will not be prejudicial to the Veteran.  For these reasons, the Board will proceed with adjudication.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran just recently raised the issue in his claim for vocational rehabilitation submitted in June 2015.  In his application, he noted that he could not work due to right and left knee disabilities.  Therefore, the issue of entitlement to TDIU is before the Board.  

The issue of a right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

A current low back disability was not manifest in service and is unrelated to service; arthritis of the low back was not diagnosed within one year of discharge; a low back disability is not caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

A letter dated in September 2008 discussed the evidence necessary to support claims for service connection on a direct basis.  The Veteran was invited to submit or identify evidence. The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was advised of the manner in which VA determines disability ratings and effective dates.  This letter also advised the Veteran of the evidence necessary to support a claim for service connection on a secondary basis. 

The Board finds that the content of the above notices fully complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, identified treatment records have been associated with the claims file.  The Veteran was afforded VA examinations.  The Board finds that the June 2015 examination to be adequate in that the examining physicians reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The examination and addendum reports of record are thorough and consistent with contemporaneous treatment records, and adequately respond to the questions posed in this appeal.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period, certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

The Veteran's enlistment examination was negative for any spine disabilities.  During service, the Veteran was treated for low back pain in January 1983 after being involved in a motor vehicle accident.  He had paraspinal spasms bilaterally and decreased range of motion.  He also had physical therapy in January 1983.  In February 1983, he was diagnosed with muscle strain.  In May 1981, he was diagnosed with intermittent low back spasms after carrying the "sea bag the wrong way".  The October 1983 separation examination was negative for any low back symptoms and the clinical evaluation of the spine was normal.

A December 1992 MRI noted L5-S1 central herniated disc, minimal L4-5 annular disc bulge and moderate to severe bilateral diffuse articular facet arthropathy.

In December 2008, the Veteran received a VA examination for his back.  The examination noted that the Veteran had a motor vehicle accident in 1992 and sustained herniated desk.  The Veteran clarified later in the file that he injured his back at work in 1992.  X-ray showed mild degenerative changes L5-S1.  The examiner opined that the Veteran's back disability was not caused by chondromalacia of the bilateral knees.  The physician explained that medical and orthopedic literature does not show that chondromalacia of the knees leads to disc and joint disease.  

December 2008 x-ray studies showed mild degenerative changes L5-S1 otherwise essentially normal examination.

A June 2009 x-ray study noted multiple mildly bulging intervertebral discs.

In his January 2010 notice of disagreement, the Veteran clarified that he injured in back in 1992 while working and not in a motor vehicle accident.  He also contended that his back disability was due to his knee disabilities as he was never able to bend over properly and over time this caused his back problems.

In an April 2010 VA treatment record, the Veteran reported injuring his back in the last two days.

VA treatment records show treatment for the Veteran's back from September 2009 to June 2015.

In August 2010, a VA physician opined that it was less likely as not that the Veteran's low back disability was caused by or a result of in-service injury.  The physician explained that the Veteran's back pain during active duty had resolved.  His separation physician is silent regarding complaints of recurrent back pain.  The 1984 VA examination shows 90 degrees of flexion of lumbar spine and normal x-ray of the lumbar spine.  A 1988 x-ray of the lumbar spine was also normal.  VA treatment record dated in 2008 showed a herniated disk in 1992 which was 10 years after service.  The examiner concluded that there was no chronic back pain while in active service and none within 2 years after release from service.

In June 2015, the Veteran was provided a VA examination for his back.  He was diagnosed with degenerative lumbar spondylosis with herniated discs since 1992.  After reviewing the private medical records, service treatment records and VA records, the examiner concluded that the Veteran's degenerative lumbar spondylosis with herniated discs is not caused by or a result of a disease or injury in service.  The examiner explained that disc degeneration and accompanied arthritis is a common development.  Age related changes are present in 40 percent of adults over age 35 years and in almost all individuals over age 50.  The examiner sited to a medical article.  The Veteran's lumbar spondylosis with herniated discs is a stand-alone entity, neither due to nor aggravated by military service.  The examiner acknowledged low back disabilities diagnosed since September 2008, including instances of treatment for back problems in the Veteran's service treatment records (STR), including May 1981 and January and February 1983 treatment for the lumbosacral spasm and muscle strain.   These episodes were acute and isolated as evidenced by the medical board examinations dated in August 1983 and the separation examination dated in August 1983 at which time the Veteran specifically denied recurrent back pain.  Both examinations are silent for diagnosis of or treatment for chronic disability with regard to the thoracolumbar spine.  With regard to possible x-ray findings of scoliosis in April 1984, subsequent radiographic studies are silent for a diagnosis of scoliosis.  As to the Veteran's statements of back pain since 1988, the onset of symptoms per the Veteran are 5 years after separation from the military and for years prior  to any objective evidence of chronic thoracolumbar spine disability.  Even taking the Veteran's statements into consideration, there is still a significant interval between the Veteran's separation from the military and the onset of symptoms consistent with his subsequent diagnosis of degenerative lumbar spondylosis with herniated discs.  The current medical literature is silent with respect to establishing a causal or aggravating relationship between the Veteran's service-connected right and/or left knee disabilities and subsequent diagnosis of degenerative lumbar spondylosis with herniated discs.  The two conditions are considered comorbid conditions (two unrelated conditions existing in the same individual).

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed low back disability.  The Board finds that the weight of the evidence, lay and medical does not demonstrate that a low back disability was incurred in service or is caused or aggravated by a service-connected disability.  The June 2015 VA examiner concluded, following review of the record and the Veteran's history, as well as physical examination, that the Veteran's low back disability was unrelated to the Veteran's service.  The examiner concluded that the Veteran's low back disability was not caused or aggravated by his service-connected knee disabilities.  The June 2015 examiner instead offered that the Veteran's low back arthritis was due to the Veteran's age.  

For the purpose of secondary service connection, the Board observes that the Veteran is service-connected for chondromalacia of the right knee and apophysitius left patellar tendon with chondromalacia of the left knee.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected bilateral knee disabilities either caused or aggravated the claimed low back disability.  On the other hand, the December 2008 examiner found that the Veteran's low back disability was not caused by his knee disabilities.  Also, the June 2015 VA examiner concluded that the low back disability was not caused or aggravated by the service-connected knee disabilities disabilities.   Both examiners provided rationales.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has a current low back disability, the weight of the evidence does not demonstrated that the low back disability is related any incident of service or is caused or aggravated by the service-connected bilateral knee disabilities. 

The Board has considered the Veteran's lay assertion that his low back disability is related to his bilateral knee disabilities.  The Veteran is competent to report sensory or observed symptoms and when they occurred, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and linking such to in-service events or service-connected disability.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialists discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In this case, the VA examiners have concluded that the claimed low back disability is not related to service and is not caused or aggravated by the service-connected bilateral knee disabilities.  The August 2010 examiner provided a reasoned opinion regarding secondary service-connection and the June 2015 examiner provided a reasoned opinion for secondary service-connection and direct service connection, based on complete review of the record.  In assigning high probative value to these opinions, the Board notes that the VA examiners had the claims file for review, specifically discussed evidence contained in the claims file, and discussed the rationale underlying their conclusions.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the examiners' opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.

 For these reasons, the Board concludes that the claim of entitlement to service connection for a low back disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

 Entitlement to service connection for a low back disability is denied.


REMAND

The Veteran was provided a new VA examination for his knees in June 2015.  The examiner found that range of motion for the right and left knees were abnormal.  Flexion for the right knee was 0 to 100 degrees.  Flexion of the left knee was 0 to 115 degrees.  The examiner explained that pain was noted during the examination and that this caused functional loss.  The examiner did not provide at what degree pain began for the right or left knee.

Because the Veteran's claim of entitlement to TDIU depends upon the outcome of the Veteran's claim for higher evaluations for his knee disabilities, the Board finds the issue of entitlement to TDIU to be inextricably intertwined with the issue certified for appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue certified for appeal.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate them with the electronic record.

2.  The Veteran filed for Vocational Rehabilitation in June 2015.  If there is a Vocational Rehabilitation folder, this folder must be obtained and associated with the claims file.

3.  Following completion of the above development, schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations referable to the Veteran's service-connected right and left knee disabilities.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion, to include on use and during flare-ups. Specifically, the examiner should indicate the point at which pain or any other factor limits motion.  If such is not possible, the examiner should explain why.  Provide the degrees at which pain or any other factors limits motion before and after repetitions.

The examiner should describe any instability of the right and left knees. 

The examiner should address the Veteran's functional and occupation impairment due to his service-connected disabilities, jointly, as such impairment may relate to his ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

4.  Review the examination report for compliance with the Board's remand directives. Any inadequacies should be addressed prior to recertification to the Board.
 
5. Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


